DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office action is in response to amendment of July 23, 2022 which canceled claims 1-20 and added new claims 21-38.	

Specification
The disclosure is objected to because of the following informalities: the status of the parent application, i.e. U.S. Serial No. 15/518603, should be updated on page 1 of the specification.  
Appropriate correction is required.

Claim Objections
Claim 21 is objected to because of the following informalities:  in line 11 “the” should be inserted before “fluid product”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “interception member” in claim  28 and “interception members” in claim 36(described at [0037] & [0052]); the “adapter…to reduce the product-receiving volume” in claim 34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 26 and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 25 the distinction or difference between “near” and “adjacent” in line 4 is unclear. It is unclear if these are the same or if these are intended to be additive ranges and if one limitation is broader than a narrower limitation. If the scopes of the limitations are different them it is unclear if the narrower limitation still limits the claims since the broader limitation would seem to include the narrower limitation. It is unclear what “substantially” adds to “near or adjacent”.
	In claim 29 line 4 the phrase setting forth that the interception member is “provided on the discharge pipe” is confusing. In particular it is unclear if the interception member is physically connected to, communicates with or is meant to control flow thru the discharge pipe.
	Claim 30 is vague and indefinite because in lines 5 and 6 the valve is said to be selectively in communication with the intake pipe and the discharge pipe. As disclosed the valve is always in communication with both pipes. However, it selectively places the pumping chamber in communication with either the intake pipe or the discharge pipe.
	Claim 31 is vague and indefinite because in lines 4 and 5 the limitation “the intake pipe being inclined upwards with respect to a horizontal plane from the valve chamber” is confusing. It is unclear what portion of the phrase “from the valve chamber is associated with, the intake pipe or the horizontal plane. For purposes of examination it will be assumed that phrase should be considered “the intake pipe being inclined upwards from the valve chamber with respect to a horizontal plane”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23, 28-31, 33 and 38 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Schwing (USPN 6,450,779).
	Schwing discloses a positive-displacement pump for fluid products (Figs 1a and 1b, at least), the pump comprising a pump body 1 forming a pumping chamber, a piston (col. 7 line 16) mounted for sliding movement within the pumping chamber and being controlled for reciprocating movement within the pumping chamber in order to vary a fluid-product receiving volume of the pumping chamber, a pumping pipe (see annotated Fig. 1a below) leading into an upper region (labeled) of the pumping chamber and being in fluid communication therewith, the upper region being located at a highest location of the pumping chamber (see Fig. 1a), an intake pipe (labeled) in fluid communication with the pumping chamber, the intake pipe communicating with a tank 7 containing fluid product and positioned at a greater height (see Fig. 1a) with respect to the positive- displacement pump so as to produce a hydraulic head and a fluid travel path with a constant descent from the tank (see annotation, note that the claim species the beginning point of the flow path but not the end so that the path may be assigned as shown) to provide fluid product from the tank to the pumping chamber (note the arrows in Fig. 1a).  

    PNG
    media_image1.png
    332
    609
    media_image1.png
    Greyscale

With respect to claim 22, Schwing discloses the pump further comprising a valve chamber disposed above the pumping chamber 8, 81, 83, the intake pipe of the positive-displacement pump being inclined with respect to a horizontal plane (labeled) from the valve chamber as far as the tank containing the fluid product (note the annotated Fluid Travel Path).  
With respect to claim 28, Schwing discloses the pump further comprising a head body 5 mounted on the pump body 5 and an interception member 6 provided on the intake pipe, the interception member being mounted on the head body.  
With respect to claim 29, Schwing discloses the pump further comprising a discharge pipe (labeled) disposed to discharge the fluid product, a head body 5 mounted on the pump body and an interception member 6 provided on the discharge pipe, the interception member being mounted on the head body.  
With respect to claim 30 Schwing discloses the pump further including a discharge pipe (labeled) disposed to discharge the fluid product and a three-way valve 6, the pumping chamber communicating with the three-way valve, the three-way valve being actuable (via the end of shaft 9) for selective communication with the intake pipe and the discharge pipe.  
With respect to claim 31 Schwing discloses the pump according to claim 30, wherein the three-way valve comprises a valve chamber arranged above the pumping chamber H, the intake pipe being inclined upwards with respect to a horizontal plane from the valve chamber (see the annotated fluid travel path).  
With respect to claim 33 Schwing discloses the pump further including a discharge pipe(labeled) for discharging the fluid product, the pumping pipe comprising a single pumping pipe (labeled) extending from the pumping chamber, the single pumping pipe communicating with the intake pipe and the discharge pipe (see Fig. 1a), the single pumping pipe leading into the pumping chamber at the upper region thereof.  
With respect to claim 38 Schwing discloses a pump (Fig. 1a) comprising: a pump body 1 forming a pumping chamber, the pumping chamber having a summit zone (labeled as Upper Region in the annotated drawing) which includes the highest location of the pumping chamber and an opening  disposed adjacent and in fluid communication with the summit zone; a pumping pipe (labeled) leading into the opening of the pumping chamber; an intake pipe (labeled) disposed to receive a fluid product from a tank 7 positioned at a greater height than the pump to produce a hydraulic head, the intake pipe being in fluid communication with the pumping pipe to provide the fluid product from the tank thereto, the intake pipe defining a fluid travel path (labeled) for the fluid product which descends from the tank; and a piston (col. 7 line 16) slidably mounted in the pumping chamber, the piston being controlled for reciprocating motion.

Claim(s) 21, 22, 23, 25, 26, 28 and 34-36 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jackson et al (USPAP 2008/0226468).
Jackson et al disclose a positive-displacement pump for fluid products (Fig. 16, Title and abstract), the pump comprising a pump body 204, 206 (or 206 with the claims with a head body, i.e. claims 27-29) forming a pumping chamber, a piston 219 mounted for sliding movement within the pumping chamber and being controlled for reciprocating movement within the pumping chamber in order to vary a fluid-product receiving volume of the pumping chamber, a pumping pipe (117, 217, labeled) leading into an upper region (labeled in the annotated Fig. 16) of the pumping chamber and being in fluid communication therewith, the upper region being located at a highest location of the pumping chamber (see Fig. 16), an intake pipe (116, 216, labeled) in fluid communication with the pumping chamber, the intake pipe communicating with a tank (14 in Fig. 1) containing fluid product and positioned at a greater height (see Fig. 1) with respect to the positive-displacement pump (20 in Fig. 1) so as to produce a hydraulic head and a fluid travel path with a constant descent from the tank to provide fluid product from the tank to the pumping chamber.

    PNG
    media_image2.png
    411
    507
    media_image2.png
    Greyscale
  
With respect to claim 22 Jackson et al disclose a pump further comprising a valve chamber (labeled) disposed above the pumping chamber, the intake pipe of the positive-displacement pump being inclined (see annotated Fig. 16) with respect to a horizontal plane (labeled) from the valve chamber as far as the tank containing the fluid product (see Fig. 1).  
With respect to claim 23 Jackson et al disclose a pump wherein the pumping chamber is elongate in configuration (see Fig. 16) and has a longitudinal axis, the longitudinal axis being inclined with respect to a horizontal plane (a vertical axis is inclined from horizontal).  
With respect to claim 25 Jackson et al disclose a pump wherein the pumping chamber comprises a substantially cylindrical portion 206 with a constricted end 204, the upper region being positioned near or adjacent the constricted end.  
With respect to claim 26 Jackson et al disclose a pump, as understood, wherein the constricted end is substantially frustoconical, the upper region being positioned substantially near (for examination purposes it is noted that the transition occurs at approximately the top 20% of the pump chamber and the upper region is also located in the upper region and substantially near the transition) or adjacent a transition (labeled) between the substantially cylindrical portion and the constricted end.  
With respect to claim 28 Jackson et al disclose a pump further comprising a head body 204 mounted on the pump body 206 and an interception member 323 provided on the intake pipe, the interception member being mounted on the head body.  
With respect to claim 34 Jackson et al disclose a pump wherein the positive-displacement pump further includes an adapter (labeled in annotated Fig. 16) mounted inside the pumping chamber to reduce the product-receiving volume thereof and therefore reduce a capacity of the positive-displacement pump.  
With respect to claim 35 Jackson et al disclose a pump wherein the pumping chamber comprises a substantially cylindrical portion 206 with a constricted end 204, the adapter (labeled) comprising a cylindrical portion and a constricted end, a geometry and external dimensions of the adapter corresponding substantially to a geometry and internal dimensions of the pumping chamber such that the adapter covers internal walls of the pumping chamber in order to reduce the product-receiving volume of the pumping chamber.  
With respect to claim 36 Jackson et al disclose a pump having an intake pipe being connected to the tank of fluid product, the pump comprising a discharge pipe and interception members which can be selectively controlled in order to open and close the intake pipe and the discharge pipe as set forth above, the method comprising the steps of: controlling the interception members in order to open the intake pipe and to close the discharge pipe; controlling the piston so as to withdraw in order to transfer a quantity of fluid product from the tank to the pumping chamber; controlling the piston so as to advance and keeping the intake pipe open and the discharge pipe closed; and, opening the discharge pipe and closing the intake pipe during the advance movement of the piston in order to discharge a quantity of fluid product.   Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 24 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al in view of Salven et al (USPAP 2013/0259723).
As set forth above Jackson et al discloses the invention substantially as claimed but does not disclose that the inclination of the longitudinal axis is non-vertical. Salven et al discloses a similar reciprocating piston positive-displacement pump (see Fig. 5) having a pump chamber 202 with a longitudinal axis having a non-vertical inclination.
	At the time of the effective filing date of the application, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the inclination angle of Jackson et al be non-vertical, as taught by Salven et al, because Applicant has not disclosed that having a non-vertical inclination be non-vertical provides an advantage, is used for a particular purpose, or solves a stated problem  relative to a vertical axis inclination. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with a non-vertical inclination because both references disclose a reciprocating piston operating in an inclined pumping chamber to intake fluid from a tank and discharge fluid via a pumping or discharge pipe. Further, Salven et al specifically discusses that inclining the longitudinal axis allows any gas bubbles to be readily pumped out of the chamber (see [0040]).
	Therefore, it would have been an obvious matter of design choice to modify Jackson et al to obtain the invention as specified in the claim(s) of a non-vertical inclination. Further, such an arrangement results in the a vertically more compact pump unit.

	
Claim(s) 27, 29, 33, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al in view of Furey (WO 2006/122268).
	As set forth above Jackson et al discloses the invention substantially as claimed including but does not disclose the pump having an intake pipe, a pumping pipe and a discharge pipe. With the intake and the discharge  pipes including interception members. 
	Furey discloses a similar pump having a number of embodiments of pipes for providing a fluid to the pump chamber including a similar arrangement with an intake and a discharge pipe in Fig. 3). Furey also discloses in Fig. 2 that there can be a single pumping pipe  connected in a T-shape to an intake pipe (labeled Feed Side) and a discharge pipe (labeled (Outlet Side). Furey also discloses the intake and the discharge pipes having interception members 70.
At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to  substitute the three pipe arrangement as taught by Furey’s Fig. 2 for the two pipe arrangement as taught by Furey’s Fig. 3 and Jackson et al since two and three pipe fluid distribution arrangements are recognized as equivalence for their use in the fluid supply art in pumps and selection of any of these known equivalents to  provide fluid to and from the pump chamber would be within the level of ordinary skill in the art (Note MPEP 2144.06).
	
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al.
	As set forth above Jackson et al discloses the invention substantially as claimed including that the piston includes a flexible sealing member/skirt 208 but does not disclose that the skirt is in the form of a bellows. The examiner gives official notice that bellows skirt members are common and well-known in the art and that at the time of the effective filing date of the instant application it would have been obvious to one of ordinary skill in the art to provide such a bellows skirt in order to provide a durable and long-lasting sealing member to the pumping chamber.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 11,053,930 (hereafter referred to as ‘930). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the instant application are present in the claims of the patent but in different combination, i.e. the individual claims have different scope but all claim limitations are taught. For example, the limitations of claims 21 and 38 are present in claims 1 and 11 of ‘930, claim 22 is taught by claim 7 of ‘930, claims 23 and 24 are taught by claim 1, claim 25 is taught by claim 2 of ‘930, claim 26 is taught by claim 3 of ‘930, claim 27 is taught by claim 5 of ‘930, claim 28 is taught by claim 7 of ‘930, claim 29 is taught by claims 12 and 13 of ‘930, claim 30 is taught by claim 6 of ‘930, claim 31 is taught by claim 7 of ‘930, claim 32 is taught by claim 10 of ‘930, claim 33 is taught by claim 11 of ‘930, claim 34 is taught by claim 15 of ‘930, claim 35 is taught by claim 16 of ‘930, claim 36 is taught by claim 21 of ‘930, claim 37 is taught by claim 11 of ‘930. Therefore, a person of ordinary skill in the art would also have possession of the similarly claimed combinations of the ‘930 patent and it would have been obvious to create the particular inventions of different scope set forth in the claims of the instant application for the benefits made obvious by the claims of ‘930.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bates and Porkert disclose reciprocating pumps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

CGF
October 31, 2022